Citation Nr: 0201674	
Decision Date: 02/20/02    Archive Date: 02/25/02	

DOCKET NO.  01-09 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Entitlement to an effective date earlier than June 6, 2000 
for the assignment of a 100 percent rating for the service-
connected undifferentiated type schizophrenic reaction.  




REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to September 
1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 2001 decision by the RO.  



FINDINGS OF FACT

1.  The veteran did not enter a timely appeal from a February 
1994 rating decision that denied his claim for increase for 
the service-connected psychiatric disability.  

2.  On November 24, 1997, the veteran presented a claim for 
an increased rating for the service-connected 
undifferentiated type schizophrenic reaction to the RO.  

3.  At the time of a VA psychiatric examination in February 
1998, the veteran received a diagnosis of undifferentiated 
type schizophrenic reaction that was determined to be 
productive of a Global Assessment of Functioning Score of 40.  

4.  As of November 24, 1997, when the veteran filed his claim 
for increase, the service-connected undifferentiated type 
schizophrenic reaction was likely productive of total 
occupational and social impairment.



CONCLUSION OF LAW

An effective date of November 24, 1997, but not earlier, for 
the award of a 100 percent rating for the service-connected 
undifferentiated type schizophrenic reaction is assignable.  
38 U.S.C.A. §§ 1155, 5110, 7104 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.400, 4.7, 4.130 including Diagnostic Code 9204 
(2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

In a rating decision of July 1979, the previously assigned 
50 percent rating for the service-connected undifferentiated 
type schizophrenic reaction was reduced to 30 percent, 
effective on October 1, 1979.  

In June 1993, the veteran was admitted to a VA medical 
facility with complaints of auditory hallucinations, as well 
as "restlessness and nervousness."  Noted at the time of 
admission was that the veteran was unemployed, though in the 
past, he had worked as a truck driver, painter, and 
landscaper.  The pertinent diagnoses were those of depressive 
disorder, not otherwise specified; cocaine dependence, in 
remission; cannabis abuse; ETOH abuse; and residual 
schizophrenia.  Noted at the time of discharge was that the 
veteran's employability depended on his "response to 
treatment."  

In October 1993, the veteran was once again hospitalized at a 
VA medical facility.  At the time of admission, it was noted 
that the veteran was "unemployed and homeless."  Further 
noted was that the veteran had been working as a 
"professional maintenance and landscape artist," and was a 
painter.  The pertinent diagnosis was that of chronic 
schizoid-affective disorder, depressed.  Noted at the time of 
discharge was that the veteran was employable.  

A VA record of hospitalization covering the period from mid-
October to early November 1993 reveals that the veteran was 
hospitalized at that time for increasing mental confusion.  
The pertinent diagnosis was that of schizoaffective disorder.  
At the time of discharge, it was noted that the veteran was 
"not employable," but would be (employable) "with treatment 
and vocational assistance."  

In a rating decision of February 1994, the RO denied the 
veteran's claim for an evaluation in excess of 30 percent for 
the service-connected undifferentiated type schizophrenic 
reaction.  The veteran was notified of the decision, but did 
not enter a timely appeal.  

During the period from mid-October to early November 1997, 
the veteran was hospitalized at a VA medical facility with 
complaints of depression and "hearing voices."  On mental 
status examination, the veteran was somewhat disheveled and 
dysphoric.  His affect was restricted, but well related.  His 
thinking was goal directed, without suicidal or homicidal 
thoughts.  The veteran denied having auditory and visual 
hallucinations, and was both alert and well-oriented.  

During hospitalization, the veteran's dysphoria subsided, and 
he was no longer depressed.  He did, however, continue to 
maintain certain circumstantial thoughts.  The pertinent 
diagnoses noted were those of schizo-affective disorder and 
cocaine abuse.  Noted at the time of discharge was that the 
veteran's Global Assessment of Functioning (GAF) Score was in 
the range from 40 to 50, and that his employability was 
"questionable."  

On November 24, 1997, there was received from the veteran a 
claim for an increased evaluation for his service-connected 
psychiatric disorder, as well as for a total compensation 
rating based upon individual unemployability.  

In February 1998,  a VA psychiatric examination was 
accomplished.  At the time of examination, the veteran stated 
that he had been "in treatment" since the time of his 
discharge from service and, on at least one occasion, had 
attempted suicide.  

According to the veteran, he had been hospitalized about 
thirty times for psychiatric illness during his adult life, 
with three of those hospitalizations occurring during the 
past twelve months.  When further questioned, the veteran 
stated that he had last worked for six weeks as a custodian 
two years earlier.  Additionally noted was that the veteran 
had previously undergone drug rehabilitation.  

On mental status examination, the veteran was noted to be 
alert and fully oriented, though with poor eye contact.  The 
veteran showed some poverty of movement, but no gait 
abnormality.  His speech was low in volume and tone, with 
little spontaneous verbalization.  His attention to the 
examination was good, and his concentration was fair.  His 
memory in immediate and delayed and remote spheres was 
intact.  His thought processes were logical and relevant, and 
the veteran denied both delusional thinking and 
hallucinations.  The veteran's mood and affect were depressed 
and subdued, though he denied suicidal and homicidal 
thoughts.  

At the time of the VA examination, the veteran's insight was 
partial and his judgment fair.  The pertinent diagnoses were 
those of chronic undifferentiated schizophrenia, and history 
of cocaine dependence, in full resolution.  At the time of 
examination, the veteran's GAF was 40.  

During the period from June 2 to June 5, 1998, the veteran 
was hospitalized at a VA medical facility.  At the time of 
admission, the veteran stated that he felt "very depressed 
and suicidal."  During the course of evaluation, the veteran 
was "evasive and suspicious."  Following a "positive" drug 
screen, it was the opinion of the veteran's treating 
physicians that he had an "active" substance abuse problem.  
The pertinent diagnoses were those of alcohol and cocaine 
abuse, schizoaffective disorder, and mixed personality 
traits.  

Two days later, the veteran was once again hospitalized at a 
VA medical facility.  At the time of admission, it was noted 
that the veteran had been discharged "against medical advice" 
two days earlier.  According to the veteran, following his 
discharge from the hospital, he "quickly relapsed" into 
alcohol, as well as marijuana and cocaine.  

During the veteran's hospitalization, he was started on his 
usual medications.  However, on the day following admission, 
the veteran requested to be discharged from the hospital.  At 
that time, in the opinion of the veteran's treating 
physicians, he remained in gross denial of his substance 
abuse, as well as his psychiatric problems.  The pertinent 
diagnoses were those of cocaine and alcohol abuse; and 
schizoaffective disorder, by history.  

A VA record of hospitalization covering the period from mid-
June to early July 1998 reveals that the veteran was 
hospitalized at that time with complaints of severe 
depression, and thoughts of "not wanting to live anymore."  
At the time of admission, the veteran reported using $200 
worth of crack cocaine one week earlier.  Additionally noted 
was that the veteran had been drinking "on and off."  The 
pertinent diagnoses were those of schizoaffective disorder 
and alcohol and cocaine dependence.  

In July 1998, the veteran was admitted to a VA medical 
facility with a complaint that things were "not working out."  
At the time of admission, the veteran acknowledged a long 
history of substance abuse.  During hospitalization, the 
veteran established a quick rapport with the treatment team, 
and was able to get along well with the unit staff.  By the 
time of discharge, the veteran felt that he had reached 
maximum hospitalization benefits, and could abstain from 
drugs and alcohol.  The pertinent diagnoses were those of 
cocaine intoxication and dependence and history of 
schizoaffective disorder.  

Multiple VA records of hospitalization dated in August and 
September 1998 show treatment for the veteran's 
schizoaffective disorder and for polysubstance abuse.

A VA record of hospitalization dated in October 1998 reveals 
that the veteran was hospitalized at that time for a 
"relapse" on alcohol and cocaine, following which he became 
"tearful and depressed."  During his brief hospitalization, 
the veteran was restarted on his usual medications, and 
complied with most unit regulations.  

Shortly following his admission, the veteran requested to be 
discharged, inasmuch as he had a pending court date.  At the 
time of discharge, the veteran was encouraged to remain 
abstinent from drugs and alcohol, and to comply with his 
medications.  The pertinent diagnoses were those of cocaine 
and alcohol dependence; and history of schizoaffective 
disorder.  

In June 1999, the veteran was admitted to a private medical 
facility for enrollment in an Adult Intensive Treatment 
Program.  During the course of that program, the veteran was 
seen daily for medical psychiatric assessment and individual 
medical psychotherapy.  The pertinent diagnoses were those of 
schizoaffective disorder, depressed, with psychotic features; 
and alcohol and cocaine abuse.  

A VA record of hospitalization covering the period from mid-
June to early July 1999 reveals that the veteran was 
hospitalized at that time for complaints of "nervousness," 
and thoughts of "harming himself."  At the time of admission, 
the veteran was described as unemployed and homeless, with a 
history of cocaine dependence and schizoaffective disorder.  

According to the veteran, he had experienced auditory 
hallucinations for a period of two weeks, as well as ideas of 
reference, paranoid delusions, and social withdrawal.  During 
hospitalization, the veteran was restarted on his previous 
medications.  The veteran subsequently "felt better" and 
gradually started to improve.  At the time of discharge, the 
veteran was alert and oriented, with a euthymic mood, and a 
congruent affect.  He denied both suicidal and homicidal 
ideation, and his sleep and appetite were good.  The 
pertinent diagnoses were those of schizoaffective disorder, 
depressed; cocaine abuse; alcohol abuse; and cocaine 
dependence.  Additionally noted was that the veteran was 
homeless and unemployed.  

During the period from mid to late July 1999, the veteran was 
once again hospitalized at a VA medical facility.  At the 
time of admission, it was noted that the veteran was a 
referral from the psychiatric ward to the Pre-Live-in/Work-
out Program.  Following this program, the veteran was to 
obtain employment in the community, save his money, and 
obtain suitable living quarters for himself with a view 
towards community reintegration.  The veteran did not, 
however, complete the Pre-Live-in/Work-out Program, or obtain 
employment.  Accordingly, on July 21, 1999, he was discharged 
on an irregular basis.  The pertinent diagnoses noted were 
those of cocaine dependency, alcohol abuse and 
schizoaffective disorder.

During the period from August 17 to September 7, 1999, the 
veteran was hospitalized at a VA medical facility.  At the 
time of admission, the veteran complained of suicidal 
ideation, stating that he felt "hopeless and suicidal."  
Additionally noted was that the veteran was unemployed and 
homeless.  

According to the veteran, he had been discharged from the 
domiciliary Live-in/Work-out Program one month earlier due to 
an argument with a desk employee.  Since that time, the 
veteran had reportedly been withdrawn, fatigued, and without 
energy or motivation.  He had experienced difficulty 
sleeping, and characterized his mood as depressed.  The 
veteran denied illicit drug use over the past month, and 
likewise denied alcohol abuse.

On mental status examination, the veteran was alert, 
oriented, and cooperative, with no psychomotor abnormalities.  
His mood was depressed, and his affect was dysphoric, though 
with no evidence of visual hallucinations.  When questioned, 
the veteran stated that thoughts were "echoing in his head," 
though those thoughts were otherwise organized.  Judgment and 
insight were described as poor.  

During the veteran's hospitalization, he stated that his mood 
had improved, and that his thoughts were more logical and 
goal-directed.  Sleep and appetite were likewise improved.  
At the time of discharge, the veteran stated that he planned 
to find the job that he had been doing prior to his 
admission.  The pertinent diagnoses were those of 
schizoaffective disorder, depressed; cocaine dependence; 
alcohol abuse; and substance-induced mood disorder, 
depressed.  Additionally noted was that the veteran was 
unemployed.  

During the months of October and November 1999, the veteran 
was once again hospitalized at a VA medical facility for 
schizoaffective disorder, as well as cocaine and alcohol 
abuse.  

During the period from late May to early June 2000, the 
veteran was hospitalized at a VA medical facility with a 
complaint of "getting depressed."  At the time of admission, 
the veteran stated that he had been "drug free" from both 
cocaine and alcohol.  

On mental status examination, the veteran was alert and well 
oriented, though with poor eye contact.  His mood was 
depressed, and his affect irritable.  When questioned, the 
veteran endorsed both auditory and visual hallucinations, as 
well as transient passive suicidal ideation.  The veteran 
denied homicidal ideation, though he endorsed some mind 
paranoia.  His cognition was described as grossly intact, 
though both insight and judgment were poor.  The pertinent 
diagnoses were those of schizoaffective disorder, depressed; 
cocaine dependence, in early partial remission; and alcohol 
dependence with recent use.  Additionally noted was that the 
veteran had been noncompliant with his medications.

In a rating decision of June 2000, of which the veteran was 
given notice the following month, the RO granted a 50 percent 
evaluation for service-connected undifferentiated 
schizophrenic reaction, effective from August 1, 1999.

In an August 21, 2000 rating decision, there was received 
from the veteran a statement claiming an increased evaluation 
for his service-connected psychiatric disorder, as well as 
for a total compensation rating based upon individual 
unemployability.  

In late January 2001, a VA psychiatric examination was 
accomplished.  At the time of examination, it was noted that 
the veteran was currently an inpatient on the psychiatric 
ward, and had a history of multiple admissions, with 
diagnoses ranging from schizoaffective disorder to substance 
dependence.  

When questioned, the veteran stated that he had not worked 
since the "mid-1980's," but was unable to state how his 
mental symptomatology interfered with his work capacity.  
Noted during the course of the psychiatric evaluation was 
that it was difficult to "tease out" which of the veteran's 
symptoms were substance-related, since most of his 
psychiatric problems coincided with his substance (ab)use.  
The pertinent diagnoses were those of schizoaffective 
disorder by history; cocaine and alcohol dependency, in early 
full remission; opiate and marijuana abuse versus dependence 
in sustained full remission; and rule out substance-induced 
mood (depressed) and psychotic disorder.  

In a rating decision of April 2001, the RO assigned a 
100 percent rating for the service-connected undifferentiated 
type schizophrenic reaction, effective on June 6, 2000, the 
date of a recent period of VA hospitalization.  


Analysis

The veteran in this case seeks an effective date earlier than 
June 6, 2000 for the award of the 100 percent rating for his 
service-connected psychiatric disorder.  In pertinent part, 
it is argued that, based on the submission of various 
"informal" claims, and a showing of "unemployability" as 
early as April 1990, the veteran is entitled to a total 
evaluation for his service-connected undifferentiated 
schizophrenic reaction effective from that date.  

In that regard, disability evaluations are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 
(2001).  

Pursuant to applicable law and regulation, a 30 percent 
evaluation for service-connected undifferentiated 
schizophrenic reaction is warranted where there is 
occupational and social impairment, with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or inability to establish and 
maintain effective relationships.  

A 100 percent evaluation, pursuant to those same laws and 
regulations, requires evidence of total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and place; 
and memory loss for names of close relatives, one's own 
occupation, or one's own name.  38 C.F.R. § 4.130 including 
Diagnostic Code 9204 (2001).  

Regarding the assignment of effective dates, 38 U.S.C.A. 
§ 5110(a) provides that:  "Unless specifically provided 
otherwise in this chapter...a claim for increased 
compensation...shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C. § 5110(a).  

38 U.S.C.A. § 5110(b)(2) "specifically provides otherwise" by 
stating as follows:  "The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability has 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b); see also 38 C.F.R. 
§ 3.400(o)(1)(2).  

In the present case, the veteran has on numerous occasions 
sought and been denied an increased evaluation for his 
service-connected psychiatric disability.  In point of fact, 
in February 1994, the RO denied entitlement to a rating in 
excess of 30 percent for the veteran's service-connected 
psychiatric disability.  The veteran voiced no disagreement 
with that decision, which has now become final, precluding an 
award of benefits prior to that date.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.105 (2001).  

On November 24, 1997, the veteran submitted a new claim for 
an increased evaluation for the service-connected 
undifferentiated type schizophrenic reaction.  Just prior to 
the filing of his claim, the veteran had been hospitalized at 
a VA medical facility with depression and auditory 
hallucinations.  At that time, the veteran's GAF score was in 
the range from 40 to 50, and his employability was 
"questionable."  

On VA psychiatric examination in February 1998, the veteran 
stated that he had been hospitalized for treatment on three 
separate occasions over the previous twelve months.  Mental 
status examination was consistent with poor eye contact, and 
little spontaneous verbalization.  Mood and affect were 
depressed and subdued, with only partial insight and fair 
judgment.  At the time of examination, the veteran's GAF 
Score was only 40.  

Since the time of the filing of the veteran's claim for 
increase, he has been hospitalized on numerous occasions for 
treatment of his service-connected psychiatric disability.  
On more than one of those occasions, his insight and judgment 
have been described as "poor."  Other descriptions of the 
veteran have included "homeless and unemployed."  

Under such circumstances of this case, the Board is of the 
opinion that, since November 24, 1997, when he filed his 
claim for increase, the service-connected psychiatric 
disorder is shown to have likely been productive of a 
disability picture that more nearly approximated that of 
total occupational and social impairment.  Accordingly, the 
already assigned 100 percent rating for the service-connected 
undifferentiated type schizophrenic reaction is assignable 
effective from that date.

In reaching this determination, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans' Claims Assistance Act of 2000, [Public Law No. 
106-475, 114 Stat. 2096 (2000)], as those provisions impact 
upon the adjudication of the veteran's current claim.  
However, following a thorough review of the record, the Board 
is satisfied that the VA has met its "duty to assist" the 
veteran in the development of all facts pertinent to his 
claim.  

This is to say that the VA has made all reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, including the scheduling of various 
VA examinations.  Under such circumstances, and given the 
favorable action taken hereinabove, no further assistance to 
the veteran is required in order to comply with the VA's duty 
to assist him mandated by the aforementioned legislation.  



ORDER

An earlier effective date of November 24, 1997 for the award 
of the 100 percent rating for the service-connected 
undifferentiated type schizophrenic reaction is granted, 
subject to those regulations governing the payment of 
monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

